UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2431



SHITU MOHAMMED IBRAHIM,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-229-519)


Submitted:   July 20, 2005                 Decided:   August 24, 2005


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rev. Uduak J. Ubom, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, Michelle E. Gorden, Senior
Litigation Counsel, Michele Y. F. Sarko, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Shitu Mohammed Ibrahim, a native and citizen of Ethiopia,

petitions for review an order of the Board of Immigration Appeals

(“Board”) affirming and adopting the immigration judge’s decision

denying asylum, withholding from removal and withholding under the

Convention      Against   Torture.*     Finding    no     error,    we   deny     the

petition for review.

            A    determination   regarding      eligibility     for      asylum    or

withholding of removal is conclusive if supported by substantial

evidence on the record considered as a whole.                      INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).              Our review of the Board’s

“asylum eligibility determination is most narrow . . . [and]

recognizes the respect we must accord the [Board’s] expertise and

its status as the Attorney General’s designee in deportation

decisions.”       Lopez-Soto v. Ashcroft, 383 F.3d 228, 233 (4th Cir.

2004).   Administrative findings of fact are conclusive unless any

reasonable      adjudicator   would    be     compelled    to   decide     to     the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2000).          We will reverse the

Board “only if the evidence presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”      Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(internal quotation marks and citation omitted). We find there was


     *
      By not raising the issue in her brief, Ibrahim has abandoned
any challenge to the denial of relief under the Convention Against
Torture.

                                      - 2 -
no such compelling evidence.     Accordingly, we will not reverse the

Board’s decision.

          “Because the burden of proof for withholding of removal

is higher than for asylum - even though the facts that must be

proved are the same - an applicant who is ineligible for asylum is

necessarily ineligible for withholding of removal under [8 U.S.C.]

§ 231(b)(3).”   Camara, 378 F.3d at 367.        Because Ibrahim is not

eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -